Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 55% to $0.31 for the Third Fiscal Quarter of 2015 Increases Dividend by 17% and Authorizes Share Repurchase Plan HOQUIAM, WA – July 28, 2015 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $2.16 million, or $0.31 per diluted share, for the third fiscal quarter ended June 30, 2015.This compares to net income of $1.45 million, or $0.21 per diluted share, for the quarter ended March 31, 2015 and net income of $1.43 million, or $0.20 per diluted share, for the quarter ended June 30, 2014.For the first nine months of fiscal 2015, Timberland earned $5.34 million, or $0.76 per diluted share, compared to $4.00 million, or $0.57 per diluted share for the first nine months of fiscal 2014. Timberland’s Board of Directors announced an increase in the quarterly cash dividend to shareholders to $0.07 per share, payable on August 28, 2015 to shareholders of record on August 14, 2015.In addition, the Board also authorized the repurchase of up to 5% (352,681) of the Company’s outstanding shares. “The Company’s strong operating results and continued growth in loans, deposits and assets reflect the strength of our Western Washington markets and the effectiveness of our teams in originating loans and gathering core deposits,” stated Michael R. Sand, President and CEO.“We continue to compete effectively in our markets while maintaining a pricing discipline that has resulted in only a nominal variation in our net interest margin during the past four years.We have positioned the Company to benefit from rising rates even though both the timing and pace of this long anticipated increase regimen remains uncertain.We are, however, absolutely certain that each passing quarter moves us closer to the final maturities of three Federal Home Loan Bank advances that represented 49% of our fundingcosts in the current quarter.The advances mature in December of 2016 and in August and September of 2017.We are looking forward to the elimination of the interest expense associated with these advances and the resulting positive impact on the Company’s already strong net interest margin.” Third Fiscal Quarter 2015 Highlights (at or for the period ended June 30, 2015, compared to June 30, 2014, or March 31, 2015): · Earnings per diluted share increased 55% to $0.31 from $0.20 for the comparable quarter one year ago; · Earnings per diluted share for the first nine months of fiscal 2015 increased 33% to $0.76 from $0.57 for the first nine months of fiscal 2014; · Return on average assets and return on average equity were 1.11% and 10.03%, respectively; · Operating revenue increased 11% from the comparable quarter one year ago and 8% from the prior quarter; · Non-interest income for the current quarter increased by 19% from the comparable quarter one year ago, andby 14% from the preceding quarter; · Announced a 17% increase in the quarterly dividend to $0.07 per share from $0.06 per share to be paid on August 28, 2015 to shareholders of record on August 14, 2015; · Net interest margin increased to 3.88% from 3.69% for the preceding quarter and from 3.86% for the comparable quarter one year ago; · Total deposits increased by $11.4 million, or 2% during the quarter and 9% year-over-year; · Net loans receivable increased by $13.9 million, or 2% during the quarter and 7% year-over-year; · Loan originations increased 83% to $101.3 million in the third fiscal quarter compared to $55.5 million in the second fiscal quarter and increased 150% from $40.5 million in the third fiscal quarter one year ago; Timberland Fiscal Q3 2015 Earnings July 28, 2015 Page 2 · The dollar amount of mortgage loans sold into the secondary market increased 29% compared to the preceding quarter and 112% from the comparable quarter one year ago; · Total delinquent loans decreased 11% during the current quarter and 19% year-over-year; and · Book value and tangible book value per share increased to $12.38 and $11.57, respectively, at quarter end. Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 15.01%, a Tier 1 leverage capital ratio of 10.77% and a tangible capital to tangible assets ratio of 10.41% at June 30, 2015. Reflecting continued improvement in asset quality, no provision for loan losses was necessary for the quarters ended June 30, 2015, March 31, 2015 and June 30, 2014.The Bank had a net recovery of $85,000 for the current quarter compared to a net recovery of $60,000 for the preceding quarter and net charge-offs of $186,000 during the comparable quarter one year ago.The non-performing assets to total assets ratio improved to 2.36% at June 30, 2015 from 2.55% three months earlier and 3.38% one year ago.The allowance for loan losses was 1.72% of loans receivable at June 30, 2015. Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 11% to $10.8 million at June 30, 2015, from $12.2 million at March 31, 2015 and decreased 19% from $13.3 million one year ago.Non-accrual loans decreased to $9.1 million at June 30, 2015, from $10.9 million at March 31, 2015 and from $12.1 million at June 30, 2014. NON-ACCRUAL LOANS June 30, 2015 March 31, 2015 June 30, 2014 ($ in thousands) Amount Quantity Amount Quantity Amount Quantity Mortgage Loans: One- to four-family $ 17 $ 18 $ 23 Multi-family 1 1 Commercial 2 2 3 Construction 1 2 Land 5 4 11 Total mortgage loans 26 27 37 Consumer Loans: Home equity and second mortgage 6 7 5 Other 36 1 38 1 8 2 Total consumer loans 7 8 7 Total loans $ 33 $ 35 $ 44 Other real estate owned (“OREO”) and other repossessed assets decreased 28% to $8.1 million at June 30, 2015, from $11.2 million at June 30, 2014 and increased 3% from $7.9 million at March 31, 2015.At June 30, 2015, the OREO portfolio consisted of 33 individual properties and one other repossessed asset.During the quarter ended June 30, 2015, three OREO properties totaling $557,000 were sold for a net loss of $18,000. OREO and OTHER REPOSSESSED ASSETS June 30, 2015 March 31, 2015 June 30, 2014 ($ in thousands) Amount Quantity Amount Quantity Amount Quantity One- to four-family $ 8 $ 9 $ 18 Multi-family 1 Commercial 4 4 5 Land 21 22 26 Mobile home 67 1 67 1 6 1 Total $ 34 $ 36 $ 51 Timberland Fiscal Q3 2015 Earnings July 28, 2015 Page 3 Balance Sheet Management Total assets increased by $13.5 million, or 2%, to $789.8 million at June 30, 2015, from $776.3 million at March 31, 2015.The increase was primarily due to a $13.9 million increase in net loans receivable and a $5.2 million increase in CDs held for investment, which was partially offset by a $5.9 million decrease in cash and cash equivalents.The increase in total assets was funded primarily by an $11.4 million increase in total deposits. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities was 17.7% of total liabilities at June 30, 2015, compared to 18.2% at March 31, 2015, and 15.4% one year ago. Net loans receivable increased by $13.9 million to $598.2 million at June 30, 2015, from $584.3 million at March 31, 2015.The increase was primarily due to a $32.2 million increase in construction loans, a $3.4 million increase in one- to four-family loans, a $1.9 million increase in multi-family loans, a $1.4 million increase in commercial business loans and an $822,000 increase in consumer loans. These increases to net loans receivable were partially offset by a $21.7 million increase in the undisbursed portion of construction loans in process and a $2.9 million decrease in commercial real estate loans.The increase in construction loans was primarily due to a $15.5 million increase in commercial real estate construction loans and a $12.6 million increase in multi-family construction loans. LOAN PORTFOLIO June 30, 2015 March 31, 2015 June 30, 2014 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One- to four-family $ 17
